UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 06-7539



In Re:   MICHAEL MAURICE GREENFIELD, JR.,



                                                           Petitioner.



                 On Petition for Writ of Mandamus.
             (8:98-cr-00412-DKC-1; 8:03-cv-01142-DKC)


Submitted:   December 21, 2006              Decided:   January 4, 2007


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Michael Maurice Greenfield, Jr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Michael Maurice Greenfield, Jr., petitions for a writ of

mandamus, alleging the district court has unduly delayed acting on

his motion to vacate his sentence pursuant to 28 U.S.C. § 2255

(2000).   Greenfield seeks an order from this court directing the

district court to act.   Our review of the docket sheet reveals that

the district court denied the § 2255 motion on September 29, 2006.

Accordingly, although we grant leave to proceed in forma pauperis,

we deny the mandamus petition as moot.       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                    PETITION DENIED




                                - 2 -